Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Applicant’s arguments, filed 4/30/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-27, 30, 38-46, and 49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2012/158622 to Lam (document already in record) in view of US 6630128 to Love (document already in record).   Lam teaches a nanocarrier having an interior and an exterior, the nanocarrier comprising a plurality of first conjugates wherein each conjugate comprises a polyethylene glycol (PEG) polymer; at least two amphiphilic compounds having both a hydrophophylic face and a hydrophobic face; optionally at least two crosslinking groups; and a dendritic polymer covalently attached to the PEG, the amphiphilic compounds, and the crosslinking groups, wherein the nanocarrier comprises a plurality of first conjugates wherein each conjugate is as compound of the formula (PEG)m-A(Y1)p-L-D-(Y2)q-(R)n, which corresponds to applicant’s formula I when instant k = 0, instant Y2 is absent, and instant L2 is as 
 Lam fails to teach covalently attaching a porphyrin to its dendritic copolymer.
Love teaches that metal-chelated porphyrins are effective agents for the photodynamic treatment of cancers such as bladder cancer (col 1, lines 12-19).  The metal may be Luthenium (col 5, line 16).    The metal-chelated porphyrins of Love are administered to a patient, preferably covalently attached to a support (col 18, lines 14-17), and the diseased tissue is selectively irradiated with light (col 1, lines 20-27).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to covalently attach a metal-chelated porphyrin of Love to the dendritic copolymer of Lam.  The rationale for this is that Lam teaches the use of its nanocarrier for the treatment of bladder and 

Claims 20-30 and 38-49 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over WO 2012/158622 to Lam (document already in record) in view of US 6630128 to Love (document already in record) in further view of US 5459159 to Pandey.  The relevant portions of Lam and Love are given above.
Lam and Love fail to teach incorporation of a pyropheophorbide.
Pandey teaches that pyropheophorbide compounds are used in photodynamic therapy (title).  When pyropheophorbide compounds are exposed to a particular wavelength of light, the compounds become cytotoxic and destroy the tumor or diseased tissue without damaging the normal tissue (abstract; col 2, line 10 to col 3, line 49).  The pyropheophorbide compound includes pyropheophorbide-a (Example 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate pyropheophorbide into the nanocarrier of Lam.  The rationale for this is that Lam desires use of its nanocarriers for photodynamic therapy, and pyropheophorbide compounds are known compounds for use in photodynamic therapy.   

Response to Arguments
Applicant argues that the examiner has provided no evidence of a reasonable expectation of success to covalently attach a metal-chelated porphyrin to the dendritic copolymer of Lam.   Applicant argues that Lam does not describe porphyrin telodendrimers, and Love does not teach covalently linking porphyrin to a telodendrimer, but rather to a support.
Applicant’s arguments have been fully considered but are not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Regarding applicant’s argument that the examiner has not provided evidence of a reasonable expectation of success to covalently attach a metal-chelated porphyrin to the dendritic copolymer of Lam, the examiner’s response is that the expectation of success is high, and the evidence is the cited references Lam and Love.   Lam teaches every element of applicant’s invention, with the exception of attaching a porphyrin to its dendritic copolymer.   Love teaches that metal-chelated porphyrins are effective agents for the photodynamic treatment of cancers such as bladder cancer (col 1, lines 12-19).   The porphyrins of Love are administered to a patient, preferably covalently attached to a support (col 18, lines 14-17), and the diseased tissue is selectively irradiated with light (col 1, lines 20-27).  The nanocarrier telodendromers of Lam are a type of support.  It would have been obvious to covalently attach a metal-chelated porphyrin of Love to the dendritic copolymer of Lam, with a high expectation of success, because Lam teaches the use of its nanocarrier for the treatment of bladder and ovarian cancer, and Love teaches that its metal-chelated porphyrins are effective for the treatment of cancer.  Covalent linkage of the metal-chelated porphyrin of Love to the dendritic copolymer of Lam will allow for the use of the nanocarrier of Lam for treatment of cancer by photodynamic therapy, which is a less evasive treatment of cancer than other therapies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


May 4, 2021